Citation Nr: 0103012	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-08 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to December 
1954.

In December 1998, the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (the AOJ) informed the veteran 
that his application for RH insurance had been denied because 
such application had not been timely filed.  The veteran 
timely appealed this determination.


FINDINGS OF FACT

1.  By a rating decision in May 1955, the Portland, Oregon 
Regional Office (RO) granted the veteran service connection 
for myelopathy, and the veteran was informed of the award of 
service connection by the RO later in May 1955, and by letter 
in June 1955.

2.  By a rating decision in February 1980, the RO granted 
service connection for a bilateral lower extremity 
disability, and the veteran was informed of the award of 
service connection by the RO in March 1980.

3.  By a rating decision in July 1983, the RO granted service 
connection for bowel and bladder disabilities, and the 
veteran was informed of the award of service connection by 
the RO in August 1983.

4.  An application for RH insurance was received from the 
veteran in November 1998.

5.  The veteran's application for RH insurance was not 
received within one year of any notice to him that he had 
been granted service connection for a disability.



CONCLUSION OF LAW

RH insurance may not be issued to the veteran, as a timely 
application for such insurance was not received from him.  38 
U.S.C.A. § 1922(a) (West 1991) (effective prior to and from 
September 1, 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Department of Veterans Affairs 
(VA) did not provide notice to him of his potential 
eligibility for RH insurance during the applicable time 
periods, and that he should be able to acquire this insurance 
currently.  He maintains that while he was provided notice of 
the grants of service connection, he never received notice 
from any part of VA that he could apply for RH insurance.

The RO, in a rating decision in May 1955, granted service 
connection for transverse, traumatic myelopathy, residual of 
a neck injury.  He was issued notice of that award later that 
same month.  In June 1955, the RO again sent a letter to the 
veteran informing him of the award.  A copy of this letter in 
the veteran's claims file indicates that enclosed with that 
letter was "Insurance Information."

In a February 1980 rating decision, the RO granted service 
connection for disability manifested by pain in the lower 
extremities.  The February 1980 rating decision indicates 
that a copy of that rating was sent to the insurance center.  
In March 1980, the RO sent the veteran a letter informing him 
of the grant of service connection for the pain in the lower 
extremities.

In a July 1983 rating decision, the RO granted service 
connection for bowel and bladder disabilities.  The July 1983 
rating decision indicates that a copy of that rating was sent 
to the insurance center.  The RO notified the veteran of the 
award of service connection for bowel and bladder 
disabilities in an August 1983 letter.

The record reflects no subsequent grants of service 
connection for any disability.

A claim for RH insurance was received from the veteran in 
November 1998.  

Prior to September 1, 1991, a veteran other than dishonorably 
discharged from service after April 25, 1951 is eligible to 
apply for and receive RH insurance after discharge from 
service if it is found that he has a disability for which 
compensation would be payable if 10 percent or more in 
degree, and he is otherwise insurable, if an application in 
writing is made within one year from the date service 
connection for such disability is determined.  If such person 
is shown by evidence to have been mentally incompetent during 
any part of the period, application for insurance may be 
filed within a year after a guardian is appointed or within 
one year after the removal of such disability.  38 U.S.C.A. § 
1922(a).  The period of eligibility was increased from 1 to 2 
years by Public Law 102-86, but was effective only as to 
persons who, on or after September 1, 1991, are found by the 
VA to be eligible for RH insurance.

In this case, the veteran did not apply for RH insurance 
within one year of the last notice to him of a grant of 
service connection for disability, which was in August 1983.  
Thus, he is not eligible for RH insurance because the 
application was not received in a timely manner, within one 
year of the period of notice to him of the last grant of 
service connection for disability.

The Board understands the veteran's contentions regarding the 
lack of notice to him of his eligibility for RH insurance.  
However, contrary to the veteran's assertions, the June 1955 
letter from the RO to the veteran indicates that the veteran 
was sent information regarding his eligibility to apply for 
insurance benefits.  The record also reflects that the 
insurance center was informed of the grants of service 
connection in February 1980 and July 1983.  The Board notes 
that it was the routine business practice of the insurance 
center to send notice to the veteran of his eligibility for 
RH insurance when informed by the RO of a veteran's grant of 
service connection.  Regardless, such notice is not required 
by law or regulation nor mandated by the scope of the VA's 
duty to assist.  Furthermore there is nothing in the record 
to indicate that the veteran was incompetent prior to August 
1984 to excuse the lack of a timely filed application for RH 
insurance.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
determined that pertinent laws, including 38 U.S.C.A. § 
1922(a), did not itself impose any notification requirements 
upon the Department of Veterans Affairs.  The Court has 
further indicated that the requirement that application for 
RH insurance be made within one year (now two years) after an 
initial grant of service connection did not violate a 
veteran's due process and equal protection rights under the 
Constitution. Saunders v. Brown, 4 Vet. App. 320 (1993).

It is noted that the VA makes every effort to advise veterans 
of their potential eligibility for benefits.  However, the 
vast array of benefits makes it impossible for the VA to 
inform every veteran or person of every possible potential 
benefit for which he or she might be entitled.  Ultimately, 
it is the responsibility of the veteran to contact VA and 
request specific information about specific types of 
benefits, and to apply for specific benefits in a timely 
manner.  The Court has indicated that the VA does not have a 
duty to provide veterans and their dependents with personal 
notices of their eligibility for specific benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

As noted above, the veteran's sole contention is that the VA 
never properly notified him of the need to file his 
application for RH insurance within a certain time period.  
Even accepting this assertion as true, such a failure by the 
VA does not toll the statutory application period.  As is 
noted above, the VA has no statutory duty to inform the 
veteran of his possible eligibility for this benefit, and 
therefore a lack of notice does not exempt him from 38 
U.S.C.A. § 1922.  See Hill.

In conclusion, the veteran has not demonstrated that the 
statutory period of eligibility to apply for RH insurance was 
tolled, and that his November 1998 application was timely.  
Hence, the application filed by the veteran is untimely under 
the law.  In a case where the law is dispositive of the 
claim, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to RH insurance under 38 U.S.C.A. § 1922(a) is 
not established.  The appeal is denied.


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 


